                 Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 1 of 7



                                            United States District Court
                                            Eastern District of California




                                                              Case Number:
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
                                                              AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
                                                         hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:



On                                 (date), I was admitted to practice and presently in good standing in the
                                                         (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have /     I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:                                              Signature of Applicant: /s/



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                  Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 2 of 7

Pro Hac Vice Attorney

Applicant's Name:
Law Firm Name:
Address:


City:                                                            State:           Zip:
Phone Number w/Area Code:
City and State of Residence:
Primary E-mail Address:
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:
Law Firm Name:
Address:


City:                                                            State:           Zip:
Phone Number w/Area Code:                                                 Bar #




                                                         ORDER




                         07/27/21
               Dated:
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                         Page 2
        Revised July 6, 2021
Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 3 of 7




            EXHIBIT A
         Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 4 of 7



                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

July 22, 2021



Re: Mr. David T. McDowell, State Bar Number 00791222


To Whom It May Concern:

This is to certify that Mr. David T. McDowell was licensed to practice law in Texas on November
04, 1994, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
            Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 5 of 7


 1   Catherine J. Baumgartner No. 327062
     McDOWELL HETHERINGTON LLP
 2   1 Kaiser Plaza, Suite 340
     Oakland, CA 94612
 3   Telephone: 510.628.2145
     Facsimile: 510.628.2146
 4   Email:        catherine.baumgartner@mhllp.com
 5   David T. McDowell Tx No. 0791222 *
     McDOWELL HETHERINGTON LLP
 6   1001 Fannin Street, Suite 2700
     Houston, TX 77002
 7   Telephone: 713.337-5582
     Facsimile: 713. 337-8842
 8   Email:        david.mcdowell@mhllp.com
     (pro hac vice appearance pending)
 9
     Attorneys for Defendant USAA LIFE INSURANCE
10   COMPANY
11                                UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA
13
14    JUDITH I. NAPOLEON, an individual,,               Case No. 2:21-CV-01259-TLN-AC
15         Plaintiff.                                   PROOF OF SERVICE
16                        v.
                                                        Complaint Filed: June 2, 2021
17    UNITED SERVICES AUTOMOBILE                        Trial Date: None Set
      ASSOCIATION, a Reciprocal Interinsurance
18    Exchange with members in every State;
      USAA LIFE INSURANCE COMPANY, a
19    corporation and subsidiary of United States
      Automobile Association; AND does 1-100
20    inclusive,
21         Defendants.
22
23
            I, Wilma G. Cabrera, declare that I was over 18 years of age and not a party to this
24
     action. I am employed by McDOWELL HETHERINGTON LLP. My business address is 1
25
     Kaiser Plaza. Suite 340, Oakland, CA 94612. My business telephone number is (510) 628.2145;
26
     my business fax number is (510) 628-2146.
27
28

          Case No. 2:21-CV-01259-TLN-AC             1
                                          PROOF OF SERVICE
             Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 6 of 7


 1         On July 23rd, 2021, I served the within: SEE ATTACHED LIST on the interested parties
 2   in said action by:
 3
 4          [ ] BY ELECTRONIC MAIL: I caused all of the pages of the above-entitled

 5   document(s) to be served, via electronic mail (e-mail), to the e-mail address of the addressee(s)
     so indicated.
 6
            [ ] BY ELECTRONIC FILING: I caused all of the pages of the above-entitled
 7
     document(s) to be electronically filed and served on designated recipients through the Electronic
 8
     Case Filing system for the above-entitled case. Please see attached list of documents and
 9
     recipients served. The file transmission was reported as successful and a copy of the Electronic
10
     Case Filing Receipt will be maintained with the original document(s) in our office.
11
            [X] BY MAIL: as follows:
12          [ ] BY OVERNIGHT COURIER: I placed the above-referenced document(s) in an
13   envelope for collection and delivery on this date in accordance with standard FEDERAL
14   EXPRESS overnight delivery procedures.
15         [X] By placing a copy thereof in a sealed envelope addressed as follows: SEE
16   ATTACHED LIST.
17
18          I am readily familiar with the business’ practice for collection and processing of

19   correspondence for mailing with the United States Postal Service; and that the correspondence
     shall be deposited with the United States Postal Service via First Class Mail on that same day in
20
     the ordinary course of business.
21
     I declare under penalty of perjury under the laws of the State of California that the foregoing is
22
     true and correct. Executed on July 23rd, 2021, at Oakland, CA.
23
24
25
                                                    By:
26                                                          Wilma Cabrera
27
28

          Case No. 2:21-CV-01259-TLN-AC             2
                                            PROOF OF SERVICE
          Case 2:21-cv-01259-TLN-AC Document 7 Filed 07/29/21 Page 7 of 7


 1                                 CERTIFICATE OF SERVICE
                                   Napoleon v. United Services, et al.
 2
     United States District Court, Eastern District of California Case No. 2:21-cv-01259-TLN-AC
 3
                                        DOCUMENTS SERVED:
 4
 5       DAVID MCDOWELL’S APPLICATION TO APPEAR PRO HAC VICE
 6
 7                                       PARTIES SERVED:
 8
       Ricardo Echeverria                               Attorneys for Plaintiff
 9     Danica Crittenden                                JUDITH I. NAPOLEON
       SHERNOFF BIDART ECHEVERRIA LLP
10     600 South Indian Hill Blvd.
       Claremont, CA 91711
11     Tel: 909.621.4935
       Fax: 909.625.6915
12     Email: recheverria@shernoff.com
       Email: dcrittenden@shernoff.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        Case No. 2:21-CV-01259-TLN-AC             3
                                           PROOF OF SERVICE
